The judgment of the court was pronounced by
Rost, J.
The defendant having failed to answer in this case, the plaintiffs took a judgement by default, which was made final after the legal delays. The defendant has appealed, and assigns, as an error apparent on the face of the record, the want of legal service of the citation, and of a copy of the petition, upon him.
The sheriff’s return states that he served a copy of the citation and petition on the defendant, by leaving the same at his domicil in Apollo street, between Clio and Calliope streets, in the hands of his wife, a free person, above the age of fourteen.
This return is insufficient, under art. 189 of tho Code of Practice. It should have stated the absence of the defendant from home, and that the person with whom the citation was left was living there. Kendrick v. Kendrick, 19 La. 38.
It is, therefore, ordered, that the judgment in this case be reversed, and the case remandedfor further proceedings according to law; the plaintiff and appellee paying the costs of this appeal.